COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Julio Francisco Galvan v. The State of Texas

Appellate case number:    01-13-00946-CR

Trial court case number: 1362831

Trial court:              248th District Court of Harris County

        On August 5, 2014, appellee, The State of Texas, filed a “Motion to Seal Appellant’s
Brief,” asserting that the brief of appellant, Julio Francisco Galven, discloses the names of a
sexual assault victim under the age of 17 and her mother. See TEX. CODE CRIM. PROC. ANN. art.
57.02(h) (West Supp. 2014). We deny the motion.
         However, we STRIKE Appellant’s Brief, filed on April 29, 2014, and ORDER appellant
to file a corrected brief that does not disclose the victim’s name or other identifying information,
including the name of her mother. See TEX. CODE CRIM. PROC. ANN. art. 57.02(h) (West Supp.
2014). Appellant’s corrected brief is due to be filed with this Court within 14 days of the date of
this order.
      The striking of appellant’s brief and the filing of appellant’s corrected brief does not
modify any deadlines in this appeal.
       It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                    Acting individually


Date: September 16, 2014